Citation Nr: 0118576	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for panic 
disorder with anxiety and agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from September 1980 
to September 1984 and November 1990 to May 1991.  The veteran 
served as a member of the United States Army Reserves during 
which he had active duty for training from August 18, 1990, 
to August 31, 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that determination, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for panic disorder with anxiety and 
agoraphobia because new and material evidence had not been 
submitted.  

In May 2001, the veteran had a hearing at the Central Office 
in Washington, D.C. before the undersigned Board member.  At 
that time, the veteran withdrew a claim of entitlement to 
service connection for dizziness, difficulty breathing, night 
sweats, nervousness, mood swings, and panic attacks claimed 
as due to manifestations of an undiagnosed illness.  


FINDINGS OF FACT

1.  In November 1996, the RO denied the veteran's petition to 
reopen a claim of entitlement to service connection for panic 
disorder with anxiety and agoraphobia.  

2.  The veteran was informed of the RO's rating decision in 
November 1996 and did not file a notice of disagreement.  

3.  The evidence received subsequent to the November 1996 
Board decision is so significant by itself or in connection 
with other evidence previously submitted that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The rating decision of November 1996 denying service 
connection for panic disorder with anxiety and agoraphobia is 
final; new and material evidence has been presented to reopen 
the claim, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1992 rating action the RO denied the veteran's claim 
for service connection for a panic disorder with anxiety and 
agoraphobia.  In rating actions dated in August 1994 and June 
1996, the RO denied the veteran's application to reopen his 
claim for service connection for panic disorder with anxiety 
and agoraphobia.  Again, in November 1996, the RO denied the 
veteran's petition to reopen his claim.  The veteran did not 
disagree with those determinations.  Therefore, the prior 
rating actions including the November 1996 action became 
final.  

The evidence before the RO at the time of the November 1996 
rating action consisted of some of the veteran's United 
States army reserve records.  These records disclose that the 
veteran served on active duty in the reserves from August 18, 
1990, to August 31, 1990, and from November 21, 1990, through 
November 24, 1990.  

Also included were the some of the veteran's reserve medical 
records.  It appears, however, that the reserve medical 
records are not complete.  The reserve medical documents of 
record reflect that on August 21, 1990, and August 23, 1990, 
the veteran was seen for panic attacks.  The veteran 
complained of irritation, weakness, and dizziness of a two 
week duration.  The veteran also reported palpatations.  The 
diagnoses included anxiety.  VA medical records dated in 
October 1990 reflect that the veteran was in the field and 
that he started to heat quickly and became shaky.  The 
diagnosis was suspect anxiety syndrome/panic.  On November 
13, 1990, the veteran was seen at a VA outpatient facility 
for complaints of dizziness, weakness, palpitations, 
difficulty breathing.  A possible panic attack was noted.  

The veteran was transported Saudi Arabia on November 24, 
1990, for active duty.  From November 28, 1990, to December 
28, 1990, the veteran was hospitalized at service facility 
for an anxiety disorder with associated depression.  The 
admission's records provided that since the veteran came 
active duty with his Reserve unit he had been having daily 
panic attacks and had been unable to function.  It was noted 
that the veteran was brought to the emergency room the 
previous evening because a friend found him a tonic-clonic 
seizure state.  On admissions, the veteran complained that he 
had been feeling weak.  It was noted that the veteran became 
ill in November 1989 when he began to experience episodes of 
anxiety and disturbing physical symptoms and that the first 
attack took place at work.  At that time, his symptoms 
included shortness of breath, dizziness, weakness, numbness, 
tremor, and tachycardia.  It was noted that the symptoms have 
awakened him at night for the past two weeks.  It was 
reported that has not worked since December 1989 because of 
weakness and lightheadedness.  The veteran discontinued his 
hobby of running in May 1990 because of weakness and fear of 
having an attack.  The veteran's prior medical history 
consists of treatment for worms which caused weakness.  He 
had been treated for seizure disorder as a child. The veteran 
described avoidance of work and training activities due to 
constant anticipatory anxiety.  The veteran reported that 
between attacks he has worried excessively for the past 10 
months about his health and his living situation.  Symptoms 
included restlessness, fatigability, palpitations, dry mouth, 
sweaty palms and irritability.  When he reported for duty 
with his activated reserve unit he was unable to cope and was 
referred for admission.

During the course of this hospitalization, the veteran 
responded progressively to behavioral therapy and 
antidepressant medications.  The veteran was prescribed 
Prozac.  On discharge the veteran was not depressed and was 
able to manage his anxiety episodes.  It was noted that the 
veteran should remain on medication and utilize outpatient 
follow-up psychotherapy.  His discharge diagnoses included 
anxiety disorders, phobic disorders, agoraphobia with panic 
attacks, generalized anxiety disorder, and affective disorder 
major depression.  While stationed in Saudi Arabia in March 
1991, the veteran was seen for an anxiety disorder.  

The record also consisted of VA medical records dated from 
1991 to 1996 that reflect continued treatment for anxiety 
disorder.  The report of an August 1991 VA examination shows 
that the veteran complained of having anxiety attacks.  The 
clinical impression included Axis I-panic disorder, and the 
Axis IV stressors were "called to military duty with wartime 
experience probable".  The examiner noted that the veteran 
had developed symptoms of panic disorder that began while he 
was in the reserves.  It was noted that the symptoms were 
attenuated in severity although occurring in increased 
frequency.  The examiner did not, however, have the benefit 
of the veteran's medical files.  Subsequent, VA medical 
records dated through 1996 reflect complaints and diagnoses 
of anxiety disorder.  

The record included a statement wherein the veteran attested 
to the anxiety attacks that he experienced on August 21, 
1990, among other things.  Attached to the statement are 
signatures of persons who allegedly witnessed the attacks.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  The Board 
notes that the November 1996 rating decision which denied the 
veteran's claim for a panic disorder, including anxiety and 
agoraphobia, is final.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.    

In Elkins v. West, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overruled the legal test previously used to determine the 
"materiality" element of the new and material evidence test.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. 3.156(a).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).   

In November 1996, the RO determined that there was no 
evidence showing that the veteran's panic disorder was 
aggravated by service.

Service connection may be granted for disability resulting 
from disease or disability incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2000).  

The evidence submitted subsequent to the November 1996 rating 
decision consists of numerous VA medical records dated from 
October 29, 1990 to May 12, 1999, that show continued 
treatment for the veteran's panic disorder and a copy of the 
transcripts of the May 2001 hearing wherein the veteran 
provided testimony with regard to psychiatric disability.  

Of this evidence, the Board finds that the report of a VA 
examination dated in August 1997 is new and material.  At the 
examination, the veteran reported his medical history 
regarding his psychiatric disability.  On a mental status 
examination, it was noted that the veteran appeared to be 
nervous.  The diagnosis included panic disorder with 
agoraphobia.  The examiner opined that the veteran's panic 
disorder started during the veteran's military service 
according to history.  As noted above, the RO denied the 
veteran's application to reopen his claim for service 
connection because there was medical evidence of record 
establishing that the veteran's psychiatric disability was 
aggravated by service.  Although the August 1997 VA opinion 
does not specifically provide that the disability at issue 
was aggravated by service; it suggests an association with 
the veteran's military service.  Thus, this evidence is so 
significant that it must be reviewed in conjunction with all 
other evidence to fairly decide the merits of the claim.  
Therefore the claim for service connection for panic disorder 
with anxiety and agoraphobia is reopened.  In that the claim 
is reopened, the Board notes that for reasons set forth below 
a Remand is required.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for panic disorder with anxiety 
and agoraphobia, and therefore the claim is reopened.



REMAND

Inasmuch as the claim for service connection a panic disorder 
with anxiety and agoraphobia has been reopened, further 
development as indicated is required.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this matter, the Board notes that the veteran's periods of 
service have not been verified.  

In addition, the record shows that the veteran's reserve 
medical records are not complete.  The Board acknowledges 
that the RO has made several attempts to obtain the veteran's 
complete service medical file.  However, there has been no 
indication as to the disposition of the veteran's records.  
Thus, the Board is of the view that another attempt should be 
made to obtain the veteran's service medical records and 
reserve medical records.  

The record includes two VA examinations dated in August 1991 
and August 1997 which provide opinions relating the veteran's 
panic disorder with anxiety and agoraphobia to service.  The 
Board notes, however, that these opinions were rendered 
without the benefit of the veteran's medical records.  

The new law requires, among other things, that this issue be 
decided on the merits and that the veteran be accorded a VA 
examination regarding the claim for service connection for a 
panic disorder with anxiety and agoraphobia, unless the 
conduct of such examination would be of no possible benefit 
to the merits of the case.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should have the veteran's 
periods of service verified.  

2.  The RO should make another attempt to 
obtain the veteran's full reserve medical 
records for association with the claims 
folder.  If these records cannot be 
located, it should be so indicated in 
writing.  

3.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment from any 
health care providers, including VA, who 
may have treated the veteran for a 
psychiatric disability prior to (in 1989) 
and after active duty.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.

4.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
nature of the veteran's panic disorder 
with anxiety and agoraphobia.  It is 
imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
the etiology of the panic disorder with 
anxiety and agoraphobia.  The examiner 
should provide an opinion as to whether 
the veteran's panic disorder with anxiety 
and agoraphobia existed prior to the 
veteran's second period of active duty 
for training or active duty.  If the 
examiner finds that the disorder existed 
prior to the second period of active for 
training or active duty, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorder increased in severity during 
service.  If the disorder is found to 
have increased in severity during 
service, the examiner should provide an 
opinion as to whether such increase in 
the disorder was due to the natural 
progression of that disorder, or could be 
attributed to the veteran's military 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

5.  The RO should review the examination 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this Remand, If not, they 
should be returned for corrective action.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Then, the RO should adjudicate the 
claim of entitlement to service 
connection for panic disorder with 
anxiety and agoraphobia on a de novo 
basis.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



